Exhibit 10.6

MEDIAALPHA, INC.

2020 OMNIBUS INCENTIVE PLAN

SECTION 1. Purpose. The purpose of this MediaAlpha, Inc. 2020 Omnibus Incentive
Plan (the “Plan”) is to promote the interests of the Company and its
stockholders by (a) attracting and retaining exceptional directors, officers,
employees and consultants (including prospective directors, officers, employees
and consultants) of the Company and its Affiliates and (b) enabling such
individuals to participate in the long-term growth and financial success of the
Company.

SECTION 2. Definitions. As used herein, the following terms shall have the
meanings set forth below:

“Affiliate” means (a) any entity that, directly or indirectly, is controlled by,
controls or is under common control with, the Company and/or (b) any entity in
which the Company has a significant equity interest, in either case as
determined by the Committee. For the avoidance of doubt, as of the Effective
Date, QL Holdings is an Affiliate.

“Applicable Exchange” means the New York Stock Exchange or any other national
stock exchange or quotation system on which the Shares may be listed or quoted.

“Award” means any award that is permitted under Section 6 and granted under the
Plan.

“Award Agreement” means any written or electronic agreement, contract or other
instrument or document evidencing any Award, which may (but need not) require
execution or acknowledgment by a Participant.

“Board” means the Board of Directors of the Company.

“Cash Incentive Award” means an Award (a) granted pursuant to Section 6(f), (b)
that is settled in cash and (c) the value of which is set by the Committee and
is not calculated by reference to the Fair Market Value of a Share.

“Cause” means, as to any Participant, unless the applicable Award Agreement
states otherwise, “Cause” (or words of similar import) as such term may be
defined in any Service Relationship Agreement in effect at the time of the
termination of the Participant’s Service Relationship, or, if there is no such
Service Relationship Agreement or such term is not defined therein, “Cause”
means any of the following, as determined by the Committee in good faith:
(a) the Participant’s (i) plea of guilty or nolo contendere to, or indictment
for, any felony or (ii) conviction of a crime involving moral turpitude that has
had or could reasonably be expected to have a material adverse effect on the
Company or any Subsidiary, (b) the Participant’s commitment of an act of fraud,
embezzlement, misappropriation or breach of fiduciary duty against the Company
or any Subsidiary, (c) the Participant’s failure for any reason after ten
(10) days written notice thereof to correct or cease any refusal or willful
failure to comply with the lawful, reasonably appropriate requirement of the
Company or any Subsidiary, as communicated by the Participant’s supervisor, the
Chief Executive Officer of the Company or the Board in writing, (d) the
Participant’s chronic absence from work other than for medical reasons, (e) the
Participant’s use of illegal drugs that has materially affected the performance
of the Participant’s duties, (f) gross negligence or willful misconduct in the
Participant’s duties that has caused substantial injury to the Company or any
Subsidiary or (g) the Participant’s breach of any material provision of any
Award Agreement or any Service Relationship Agreement.



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:

(a) a merger, reorganization, consolidation or similar form of business
transaction directly involving the Company or indirectly involving the Company
through one or more intermediaries unless, immediately following such
transaction, more than 50% of the voting power of the then outstanding voting
stock or other equities of the Person resulting from consummation of the
transaction (which Person may be any parent or ultimate parent corporation that
as a result of the transaction owns directly or indirectly the Company and all
or substantially all of the Company’s assets) entitled to vote generally in
elections of directors of such Person is held by the existing Company
stockholders (determined immediately prior to the transaction and related
transactions);

(b) a transaction in which the Company, directly or indirectly, sells, assigns,
conveys, transfers, leases or otherwise disposes of all or substantially all of
its assets to another Person other than an Affiliate of the Company;

(c) a transaction in which a Person (other than any Principal Stockholder or any
its Affiliates, any employee benefit plan of the Company or an Affiliate, or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an Affiliate) is or becomes the beneficial owner (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the outstanding voting power of the
Company’s then outstanding voting securities;

(d) a transaction in which individuals who constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the Effective
Date whose election or nomination for election either (i) is contemplated by a
written agreement among stockholders of the Company on the Effective Date or
(ii) was approved by a vote of at least two-thirds of the Incumbent Directors
then on the Board (either by a specific vote or by approval of the proxy
statement of the Company in which the individual is named as a nominee for
director, without written objection to such nomination) will be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board will be deemed to be an Incumbent Director; or

(e) the liquidation or dissolution of the Company.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein or in any Award Agreement, (1) a
Change of Control will not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the holders of the shares of the Company immediately prior to
the transaction or series of transactions continue to have substantially the
same proportionate ownership and voting power in an entity which owns all or
substantially all of the assets of the Company immediately following the
transaction or series of transactions and (2) with respect to an Award that
constitutes deferred compensation within the meaning of Section 409A of the
Code, payment or settlement of such Award may accelerate upon a Change of
Control for purposes of the Plan or any Award Agreement only if such Change of
Control also constitutes a “change in ownership”, “change in effective control”,
or “change in the ownership of a substantial portion of the Company’s assets” as
defined under Section 409A of the Code (it being understood that vesting of the
Award may accelerate upon a Change of Control, even if payment or settlement of
the Award may not accelerate pursuant to this sentence).

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto, and the regulations promulgated thereunder.

“Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or such other committee of the Board as may be designated by the Board
to administer the Plan (or to administer certain types of Awards granted under
the Plan, such as Awards made to Non-Employee Directors).

“Company” means MediaAlpha, Inc., a Delaware corporation, together with any
successor thereto.

“Deferred Share Unit” means a deferred share unit Award that represents an
unfunded and unsecured promise to deliver Shares in accordance with the terms of
the applicable Award Agreement.

“Disability” (or the correlative “Disabled”) means, as to any Participant,
unless the applicable Award Agreement states otherwise, “Disability” (or words
of similar import) as such term may be defined in any Service Relationship
Agreement in effect at the time of the termination of the Participant’s Service
Relationship, or, if there is no such Service Relationship Agreement or such
term is not defined therein, “Disability” means a determination that the
Participant is disabled in accordance with a long-term disability insurance
program maintained by the Company or a determination by the U.S. Social Security
Administration that the Participant is totally disabled. Notwithstanding the
foregoing, if payment or settlement of an Award subject to Section 409A of the
Code is to be accelerated solely as a result of a Participant’s Disability, the
applicable “Disability” must also constitute a “Disability” as defined in
Section 409A of the Code.

“Effective Date” means the effective date of the Plan, as described in
Section 10(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto, and the regulations promulgated
thereunder.

“Exercise Price” means (a) in the case of each Option, the price specified in
the applicable Award Agreement as the price-per-Share at which Shares may be
purchased pursuant to such Option or (b) in the case of each SAR, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the Participant pursuant to such SAR.

 

3



--------------------------------------------------------------------------------

“Fair Market Value” means, except as otherwise provided in the applicable Award
Agreement, (a) with respect to any property other than Shares, the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee and (b) with respect to Shares,
as of any date, (i) the closing per-share sales price of Shares as reported by
the Applicable Exchange for such stock exchange for such date or if there were
no sales on such date, on the closest preceding date on which there were sales
of Shares or (ii) in the event there shall be no public market for the Shares on
such date, the fair market value of the Shares as determined in good faith by
the Committee; provided, as to any Awards granted on or as of the date of the
pricing of the Company’s initial public offering, “Fair Market Value” shall be
equal to the per share price the Shares are offered to the public in connection
with such initial public offering.

“Incentive Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) of the Plan and (b) is intended to
qualify for special Federal income tax treatment pursuant to Sections 421 and
422 of the Code, as now constituted or subsequently amended, or pursuant to a
successor provision of the Code, and which is so designated in the applicable
Award Agreement.

“Non-Employee Director” means a member of the Board who is neither an employee
of the Company nor an employee of any Affiliate.

“Nonqualified Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) of the Plan and (b) is not an Incentive
Stock Option.

“Option” means an Incentive Stock Option or a Nonqualified Stock Option or both,
as the context requires.

“Participant” means any director, officer, employee or consultant (including any
prospective director, officer, employee or consultant) of the Company or its
Affiliates who is eligible for an Award under Section 5 and who is selected by
the Committee to receive an Award under the Plan or who receives a Substitute
Award pursuant to Section 4(c).

“Performance Award” means any Award designated by the Committee as a Performance
Award pursuant to Section 6(e) of the Plan.

“Performance Goal” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period.

“Performance Period” means the one or more periods of time as the Committee may
select over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Award.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity, or a “group” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act.

“Plan” has the meaning specified in Section 1.

 

4



--------------------------------------------------------------------------------

“Principal Stockholder” has the meaning as set forth in MediaAlpha, Inc.’s
Amended and Restated Certificate of Incorporation.

“QL Holdings” means QL Holdings LLC, a Delaware limited liability company.

“Restricted Share” means a Share that is granted under Section 6(d) of the Plan
that is subject to certain transfer restrictions, forfeiture provisions and/or
other terms and conditions specified herein and in the applicable Award
Agreement.

“RSU” means a restricted stock unit Award that is granted under Section 6(d) of
the Plan and is designated as such in the applicable Award Agreement and that
represents an unfunded and unsecured promise to deliver Shares, cash, other
securities, other Awards or other property in accordance with the terms of the
applicable Award Agreement.

“Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC under
the Exchange Act or any successor rule or regulation thereto as in effect from
time to time.

“SAR” means a stock appreciation right Award that is granted under Section 6(c)
of the Plan and that represents an unfunded and unsecured promise to deliver
Shares, cash, other securities, other Awards or other property equal in value to
the excess, if any, of the Fair Market Value per Share over the Exercise Price
per Share of the SAR, subject to the terms of the applicable Award Agreement.

“SEC” means the Securities and Exchange Commission or any successor thereto and
shall include the staff thereof.

“Service Relationship” means, as to any Participant, the Participant’s
employment with or contractual service to the Company or any Subsidiary, whether
in the capacity of an employee, officer, director, manager, advisor or
independent contractor. Unless otherwise determined by the Committee, a
Participant’s Service Relationship shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant renders service to
the Company or any Subsidiary, or a transfer between locations of the Company or
any Subsidiary (or one Subsidiary to another Subsidiary), or a transfer between
the Company and any Subsidiary (or one Subsidiary to another Subsidiary);
provided, that there is no interruption or other termination of the Service
Relationship. Subject to the foregoing and Section 7, the Committee, in its sole
discretion, shall determine whether the Participant’s Service Relationship has
terminated and the effective date of such termination.

“Service Relationship Agreement” means, as to any Participant, any employment,
independent contractor other agreement with respect to the Participant’s Service
Relationship, or any agreement regarding confidentiality or assignment of
intellectual rights to the Company or any Subsidiary in connection with such
Service Relationship.

“Shares” means shares of Class A Common Stock of the Company, par value $0.01
per share, or such other securities of the Company (a) into which such shares
shall be changed by reason of a recapitalization, merger, consolidation,
split-up, combination, exchange of shares or other similar transaction, or
(b) as may be determined by the Committee pursuant to Section 4(b).

 

5



--------------------------------------------------------------------------------

“Subsidiary” means any entity in which the Company, directly or indirectly,
possesses fifty percent (50%) or more of the total combined voting power of all
classes of its stock. For the avoidance of doubt, as of the Effective Date, QL
Holdings is a Subsidiary.

“Substitute Awards” has the meaning specified in Section 4(c).

“Treasury Regulations” means all proposed, temporary and final regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

SECTION 3. Administration. (a) Composition of the Committee. The Plan shall be
administered by the Committee, which shall be composed of one or more directors,
as determined by the Board; provided that, to the extent necessary to comply
with the rules of the Applicable Exchange, Rule 16b-3 and any other applicable
laws or rules, unless the Board determines otherwise, the Committee shall be
composed of two or more directors, all of whom shall be Non-Employee Directors
and all of whom shall meet the independence requirements of the Applicable
Exchange.

(b) Authority of the Committee. Subject to the terms of the Plan and applicable
law, and in addition to the other express powers and authorizations conferred on
the Committee by the Plan, the Committee shall have sole and plenary authority
to administer the Plan, including the authority to (i) designate Participants,
(ii) determine the type or types of Awards to be granted to a Participant,
(iii) determine the number of Shares or dollar value to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with, Awards, (iv) determine the terms and conditions of any Awards,
(v) determine the vesting schedules of Awards and, if certain performance
criteria must be attained in order for an Award to vest or be settled or paid,
establish such performance criteria and certify whether, and to what extent,
such performance criteria have been attained, (vi) determine whether, to what
extent and under what circumstances Awards may be settled or exercised in cash,
Shares, other securities, other Awards or other property, or canceled, forfeited
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited or suspended, (vii) determine whether, to what
extent and under what circumstances cash, Shares, other securities, other
Awards, other property and other amounts payable with respect to an Award shall
be deferred either automatically or at the election of the holder thereof or of
the Committee, (viii) interpret, administer, reconcile any inconsistency in,
correct any default in and/or supply any omission in, the Plan and any
instrument or agreement relating to, or Award made under, the Plan,
(ix) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan, (x) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards, (xi) amend an outstanding Award or grant a replacement
Award for an Award previously granted under the Plan if, in its discretion, the
Committee determines that (A) the tax consequences of such Award to the Company
or the Participant differ from those consequences that were expected to occur on
the date the Award was granted or (B) clarifications or interpretations of, or
changes to, tax law or regulations permit Awards to be granted that have more
favorable tax consequences than initially anticipated and (xii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

 

6



--------------------------------------------------------------------------------

(c) Committee Decisions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all Persons, including the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award and any stockholder.

(d) Indemnification. No member of the Board, the Committee or any employee of
the Company to whom authority has been delegated under the Plan (each such
individual, a “Covered Person”) shall be liable for any action taken or omitted
to be taken or any determination made in good faith with respect to the Plan or
any Award. Each Covered Person shall be indemnified and held harmless by the
Company from and against (i) any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Covered Person in
connection with or resulting from any action, suit or proceeding to which such
Covered Person may be a party or in which such Covered Person may be involved by
reason of any action taken or omitted to be taken under the Plan or any Award
Agreement and (ii) any and all amounts paid by such Covered Person, with the
Company’s approval, in settlement thereof, or paid by such Covered Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Covered Person; provided that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding, and, once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to a Covered Person to
the extent that a court of competent jurisdiction in a final judgment or other
final adjudication, in either case not subject to further appeal, determines
that the acts or omissions of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s bad faith, fraud or
willful criminal act or omission or that such right of indemnification is
otherwise prohibited by law or by the Company’s Certificate of Incorporation or
Bylaws, in each case, as may be amended from time to time. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which Covered Persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any other power
that the Company may have to indemnify such persons or hold them harmless.

(e) Delegation of Authority to Senior Officers. The Committee may delegate, on
such terms and conditions as it determines in its discretion, to one or more
senior officers of the Company the authority to make grants of Awards to
officers (other than any officer subject to Section 16 of the Exchange Act),
employees and consultants of the Company and its Affiliates (including any
prospective officer (other than any such officer who is expected to be subject
to Section 16 of the Exchange Act), employee or consultant) and all necessary
and appropriate decisions and determinations with respect thereto.

(f) Awards to Directors. Notwithstanding anything to the contrary contained
herein, the Board may, in its discretion, at any time and from time to time,
grant Awards to Non-Employee Directors or administer the Plan with respect to
such Awards. In any such case, the Board shall have all the authority and
responsibility granted to the Committee herein.

 

7



--------------------------------------------------------------------------------

SECTION 4. Shares Available for Awards; Cash Payable Pursuant to Awards. (a)
Shares and Cash Available. (i) Subject to adjustment as provided in
Section 4(b), the maximum aggregate number of Shares that may be delivered
pursuant to Awards granted under the Plan shall be equal to 12,506,550 (the
“Plan Share Limit”). The number of Shares available under the Plan Share Limit
shall automatically increase as of January 1 of each calendar year beginning
with January 1, 2021 and continuing until (and including) January 1, 2030, with
such annual increase equal to the lesser of (A) 5% of the total number of Shares
issued and outstanding on December 31 of the calendar year immediately preceding
the date of such increase and (B) an amount determined by the Board (which may
be zero). Awards that are required to be settled in cash will not count against
the Plan Share Limit.

(ii) If any Award granted under the Plan is (A) forfeited, or otherwise expires,
terminates or is canceled without the delivery of all Shares subject thereto, or
(B) settled other than wholly by delivery of Shares (including cash settlement),
then, in the case of clauses (A) and (B), the number of Shares subject to such
Award that were not issued with respect to such Award will not be treated as
issued and will not count against the Plan Share Limit. If Shares issued upon
vesting, settlement or exercise of an Award are, or Shares owned by a
Participant are, surrendered or tendered to the Company in payment of any taxes
required to be withheld in respect of such Award or payment of the exercise
price of an Option, in each case, in accordance with the terms and conditions of
the Plan and any applicable Award Agreement, such surrendered or tendered Shares
shall again become available to be delivered pursuant to Awards under the Plan;
provided, however, that in no event shall such Shares increase the Plan ISO
Limit (defined below).

(iii) Notwithstanding anything to the contrary in Section 4(a)(i), but subject
to adjustment under Section 4(b), the following special limits shall apply to
Shares available for Awards under the Plan:

(A) the maximum aggregate number of Shares that may be delivered pursuant to
Incentive Stock Options granted under the Plan shall be equal to 12,506,550
(such amount, the “Plan ISO Limit”); and

(B) the maximum number of Shares subject to Awards granted during a single
calendar year to any Non-Employee Director, taken together with any cash fees
paid during the calendar year to the Non-Employee Director in respect of the
Non-Employee Director’s service as a member of the Board (including service as a
member or chair of any regular committees of the Board), shall not exceed
$750,000 in total value (calculating the value of any such Awards based on the
grant date fair value of such Awards for financial reporting purposes);
provided, that the Board may make exceptions to such limit for a non-executive
chair of the Board or, in extraordinary circumstances, for other individual
Non-Employee Directors, as the Board may determine in its discretion, so long as
the Non-Employee Director receiving such additional compensation does not
participate in the decision to award such compensation.

 

8



--------------------------------------------------------------------------------

(b) Adjustments for Changes in Capitalization and Similar Events. (i) In the
event of any extraordinary dividend or other extraordinary distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, rights offering, stock split, reverse stock split, split-up or
spin-off, the Committee shall equitably adjust any or all of (A) the number of
Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted, including
(1) Plan Share Limit and (2) the Plan ISO Limit, and (B) the terms of any
outstanding Award, including (1) the number of Shares or other securities of the
Company (or number and kind of other securities or property) subject to
outstanding Awards or to which outstanding Awards relate and (2) the Exercise
Price, if applicable, with respect to any Award; provided, however, that the
Committee shall determine the method and manner in which to effect such
equitable adjustment.

(ii) In the event that the Committee determines in its discretion that an
adjustment is appropriate or desirable upon (A) any reorganization, merger,
consolidation, combination, repurchase or exchange of Shares or other securities
of the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affecting the Shares or the financial statements of the Company or any Affiliate
(including any Change of Control), or (B) any changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles or law, then the Committee may (1) in
such manner as it may deem appropriate or desirable, equitably adjust any or all
of (X) the number of Shares or other securities of the Company (or number and
kind of other securities or property) with respect to which Awards may be
granted, including the Plan Share Limit and the Plan ISO Limit, and (Y) the
terms of any outstanding Award, including the number of Shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Awards or to which outstanding Awards relate; the
Exercise Price, if applicable, with respect to any Award; and any performance
goal, target or measure, as applicable, (2) make provision for a cash payment to
the holder of an outstanding Award in consideration for the cancelation of such
Award, including, in the case of an outstanding Option or SAR, a cash payment to
the holder of such Option or SAR in consideration for the cancelation of such
Option or SAR in an amount equal to the excess, if any, of the Fair Market Value
(as of a date specified by the Committee) of the Shares subject to such Option
or SAR over the aggregate Exercise Price of such Option or SAR, (3) if deemed
appropriate or desirable by the Committee, cancel and terminate any Option or
SAR having a per-Share Exercise Price equal to, or in excess of, the Fair Market
Value of a Share subject to such Option or SAR (as of a date specified by the
Committee) without any payment or consideration therefor, or (4) provide for a
substitution or assumption of Awards, accelerating the exercisability of, lapse
of restrictions on, or termination of, Awards or providing for a period of time
for exercise prior to the occurrence of such event.

(iii) Except as otherwise determined by the Committee, any adjustment in
Incentive Stock Options under this Section 4(b) (other than any cancellation of
Incentive Stock Options) shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 4(b) shall be made in a manner which does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act. The Company shall give each Participant notice of an adjustment
under this Section 4(b) and, upon such notice, such adjustment shall be
conclusive and binding for all purposes.

 

9



--------------------------------------------------------------------------------

(c) Substitute Awards. Awards may, in the discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by a company acquired by the Company or any of its
Affiliates or with which the Company or any of its Affiliates combines
(“Substitute Awards”). The number of Shares underlying any Substitute Awards
shall not be counted against the Plan Share Limit; provided, that Substitute
Awards issued or intended as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the Plan ISO Limit.
Additionally, in the event that a company acquired by the Company or any
Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not count
against the Plan Share Limit; provided that Awards using such available shares
shall not be made after the date awards or grants could have been made under the
terms of the pre-existing plan, absent the acquisition or combination, and shall
only be made to individuals who were not employees of the Company and its
Affiliates or members of the Board prior to such acquisition or combination.

(d) Sources of Shares Deliverable under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of treasury Shares.

SECTION 5. Eligibility. Any director, officer, employee or consultant (including
any prospective director, officer, employee or consultant) of the Company or any
of its Affiliates shall be eligible to be designated a Participant.

SECTION 6. Awards. (a) Types of Awards. Awards may be made under the Plan in the
form of (i) Options, (ii) SARs, (iii) Restricted Shares, (iv) RSUs, (v)
Performance Awards, (vi) Cash Incentive Awards, (vii) Deferred Share Units and
(viii) other equity-based or equity-related Awards that the Committee determines
are consistent with the purpose of the Plan and the interests of the Company.
Awards may be granted in tandem with other Awards. No Incentive Stock Option
(other than an Incentive Stock Option that may be assumed or issued by the
Company in connection with a transaction to which Section 424(a) of the Code
applies) may be granted to a person who is ineligible to receive an Incentive
Stock Option under the Code.

(b) Options. (i) Grant. Subject to the provisions of the Plan, the Committee
shall have sole and plenary authority to determine (A) the Participants to whom
Options shall be granted, (B) subject to Section 4(a), the number of Shares
subject to each Option to be granted to each Participant, (C) whether each
Option shall be an Incentive Stock Option or a Nonqualified Stock Option and
(D) the terms and conditions of each Option, including the vesting criteria,
term, methods of exercise and methods and form of settlement. In the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to and comply with such rules as may be prescribed by Section 422 of the
Code and any regulations related thereto, as may be amended from time to time.
Each Option granted under the Plan shall be a Nonqualified Stock Option unless
the applicable Award Agreement expressly states that the Option is intended to
be an Incentive Stock Option. If an Option is intended to be an Incentive Stock
Option, and if, for any

 

10



--------------------------------------------------------------------------------

reason, such Option (or any portion thereof) shall not qualify as an Incentive
Stock Option, then, to the extent of such nonqualification, such Option (or
portion thereof) shall be regarded as a Nonqualified Stock Option appropriately
granted under the Plan, provided that such Option (or portion thereof) otherwise
complies with the Plan’s requirements relating to Nonqualified Stock Options. To
the extent the aggregate Fair Market Value (determined as of the date of grant)
of Shares for which Incentive Stock Options are exercisable for the first time
by any Participant during any calendar year (under all plans of the Company)
exceeds $100,000, such excess Incentive Stock Options shall be treated as
Nonqualified Stock Options.

(ii) Exercise Price. The Exercise Price of each Share covered by each Option
shall be not less than 100% of the Fair Market Value of such Share, determined
as of the date the Option is granted; provided, however, that the Exercise Price
of each Share covered by a Substitute Award granted as an Option shall be
determined in accordance with Section 409A of the Code and may be less than 100%
of the Fair Market Value of such Share as of the date of the assumption or
substitution of such Option; provided, further, that in the case of each
Incentive Stock Option granted to an employee who, immediately before the grant
of such Option, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Affiliate, the per-Share Exercise Price
shall be no less than 110% of the Fair Market Value per Share on the date of the
grant.

(iii) Vesting and Exercise. Each Option shall be vested and exercisable at such
times, in such manner and subject to such terms and conditions as the Committee
may, in its discretion, specify in the applicable Award Agreement or thereafter.
Except as otherwise specified by the Committee in the applicable Award
Agreement, each Option may only be exercised to the extent that it has already
vested at the time of exercise. The vesting schedule shall be specified by the
Committee in the applicable Award Agreement. Each Option shall be deemed to be
exercised when written or electronic notice of such exercise has been given to
the Company in accordance with the terms of the Award by the person entitled to
exercise the Award and full payment pursuant to Section 6(b)(iv) for the Shares
with respect to which the Award is exercised has been received by the Company.
Exercise of each Option in any manner shall result in a decrease in the number
of Shares that thereafter may be available for sale under the Option and, except
as expressly set forth in Sections 4(a) and 4(c), in the number of Shares that
may be available for purposes of the Plan, by the number of Shares as to which
the Option is exercised. The Committee may impose such conditions with respect
to the exercise of each Option, including any conditions relating to the
application of Federal, state, non-U.S. or local securities laws, as it may deem
necessary or advisable.

(iv) Payment. (A) No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate Exercise Price therefor is
received by the Company, and the Participant has paid to the Company (or the
Company has withheld in accordance with Section 9(d)) an amount equal to any
Federal, state, local and foreign income and employment taxes required to be
withheld. Such payments may be made in cash (or its equivalent) or, in the
Committee’s discretion, (1) by exchanging Shares owned by the Participant (which
are not the subject of any pledge or other security interest), (2) if there
shall be a public market for the Shares at such time, subject to such

 

11



--------------------------------------------------------------------------------

rules as may be established by the Committee, through delivery of irrevocable
instructions to a broker to sell the Shares otherwise deliverable upon the
exercise of the Option and to deliver cash promptly to the Company, (3) by
having the Company withhold Shares from the Shares otherwise issuable pursuant
to the exercise of the Option (for the avoidance of doubt, the Shares withheld
shall not count against the maximum number of Shares that may be delivered
pursuant to the Awards granted under the Plan (other than with respect to the
Plan ISO Limit) as provided in Section 4(a)) or (4) through any other method (or
combination of methods) as approved by the Committee; provided that the combined
value of all cash and cash equivalents and the Fair Market Value of any such
Shares so tendered to the Company, together with any Shares withheld by the
Company in accordance with this Section 6(b)(iv) or Section 9(d), as of the date
of such tender, is at least equal to such aggregate Exercise Price and the
amount of any Federal, state, local or foreign income or employment taxes
required to be withheld, if applicable.

(B) Wherever in the Plan or any Award Agreement a Participant is permitted to
pay the Exercise Price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.

(v) Expiration. Except as otherwise set forth in the applicable Award Agreement,
each Option shall expire immediately, without any payment, upon the earlier of
(A) the tenth anniversary of the date the Option is granted (or, in the case of
an Incentive Stock Option granted to an employee who, immediately before the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate, the fifth anniversary
of the date the Option is granted) and (B) 90 days after the date the
Participant who is holding the Option ceases to be a director, officer, employee
or consultant of the Company or one of its Affiliates. Notwithstanding the
foregoing, if an Option (other than in the case of an Incentive Stock Option)
would expire at a time when trading in the Shares is prohibited by the Company’s
securities trading policy or Company-imposed “blackout period”, the expiration
date shall be automatically extended until the 30th day following the expiration
of such prohibition (so long as such extension shall not violate Section 409A of
the Code).

(c) SARs. (i) Grant. Subject to the provisions of the Plan, the Committee shall
have sole and plenary authority to determine (A) the Participants to whom SARs
shall be granted, (B) subject to Section 4(a), the number of SARs to be granted
to each Participant, (C) the Exercise Price thereof and (D) the terms and
conditions of each SAR, including the vesting criteria, term, methods of
exercise and methods and form of settlement.

 

12



--------------------------------------------------------------------------------

(ii) Exercise Price. The Exercise Price of each Share covered by a SAR shall be
not less than 100% of the Fair Market Value of such Share (determined as of the
date the SAR is granted); provided, however, that the Exercise Price of each
Share covered by a Substitute Award granted as a SAR shall be determined in
accordance with Section 409A of the Code and may be less than 100% of the Fair
Market Value of such Share as of the date of the assumption or substitution of
such SAR.

(iii) Vesting and Exercise. Each SAR shall entitle the Participant to receive an
amount upon exercise equal to the excess, if any, of the Fair Market Value of a
Share on the date of exercise of the SAR over the Exercise Price thereof. The
Committee shall determine, in its discretion, whether a SAR shall be settled in
cash, Shares, other securities, other Awards, other property or a combination of
any of the foregoing. Each SAR shall be vested and exercisable at such time, in
such manner and subject to such terms and conditions as the Committee may, in
its discretion, specify in the applicable Award Agreement or thereafter. The
vesting schedule shall be specified by the Committee in the applicable Award
Agreement.

(iv) Substitution SARs. The Committee shall have the ability to substitute,
without the consent of the affected Participant or any holder or beneficiary of
SARs, SARs settled in Shares (or SARs settled in Shares or cash in the
Committee’s discretion) (“Substitution SARs”) for outstanding Nonqualified Stock
Options (“Substituted Options”); provided that (A) the substitution shall not
otherwise result in a modification of the terms of any Substituted Option,
(B) the number of Shares underlying the Substitution SARs shall be the same as
the number of Shares underlying the Substituted Options and (C) the Exercise
Price of the Substitution SARs shall be equal to the Exercise Price of the
Substituted Options. If, in the opinion of the Company’s auditors, this
provision creates adverse accounting consequences for the Company, it shall be
considered null and void.

(v) Expiration. Except as otherwise set forth in the applicable Award Agreement,
each SAR shall expire immediately, without any payment, upon the earlier of
(A) the tenth anniversary of the date the SAR is granted and (B) 90 days after
the date the Participant who is holding the Option ceases to be a director,
officer, employee or consultant of the Company or one of its Affiliates.
Notwithstanding the foregoing, if a SAR would expire at a time when trading in
the Shares is prohibited by the Company’s securities trading policy or
Company-imposed “blackout period”, the expiration date shall be automatically
extended until the 30th day following the expiration of such prohibition (so
long as such extension shall not violate Section 409A of the Code).

(d) Restricted Shares and RSUs. (i) Grant. Subject to the provisions of the
Plan, the Committee shall have sole and plenary authority to determine (A) the
Participants to whom Restricted Shares and RSUs shall be granted, (B) subject to
Section 4(a), the number of Restricted Shares and RSUs to be granted to each
Participant, (C) the duration of the period during which, and the conditions, if
any, under which, the Restricted Shares and RSUs may vest or may be forfeited to
the Company and (D) the terms and conditions of each such Award, including the
vesting criteria, term and methods and form of settlement.

 

13



--------------------------------------------------------------------------------

(ii) Transfer Restrictions. Restricted Shares and RSUs may not be sold,
assigned, transferred, pledged or otherwise encumbered except as provided in the
Plan or as may be provided in the applicable Award Agreement; provided, however,
that the Committee may, in its discretion, determine that Restricted Shares and
RSUs may be transferred by the Participant for no consideration. Each Restricted
Share may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Shares are registered in the name of the
applicable Participant, such certificates must bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Shares, and the Company may, at its discretion, retain physical
possession of such certificates until such time as all applicable restrictions
lapse.

(iii) Payment/Lapse of Restrictions. Each RSU shall be granted with respect to a
specified number of Shares (or a number of Shares determined pursuant to a
specified formula) or shall have a value equal to the Fair Market Value of a
specified number of Shares (or a number of Shares determined pursuant to a
specified formula). RSUs shall be paid in cash, Shares, other securities, other
Awards or other property, as determined in the discretion of the Committee, upon
the lapse of restrictions applicable thereto, or otherwise in accordance with
the applicable Award Agreement. The vesting schedule shall be specified by the
Committee in the applicable Award Agreement.

(e) Performance Awards. The Committee is authorized to designate any Awards as
Performance Awards. The Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
Performance Goals applicable to a Performance Award and the length of the
Performance Period with respect to such Performance Goals. Performance Goals may
differ for Performance Awards granted to any one Participant or to different
Participants. In addition, the Committee is authorized at any time, in its
discretion, to adjust or modify the calculation of a Performance Goal (A) in the
event of, or in anticipation of, any unusual, infrequently occurring or
extraordinary corporate item, transaction, event or development affecting the
Company, or any of its Affiliates, Subsidiaries, divisions or operating units
(to the extent applicable to such Performance Goal) or (B) in recognition of, or
in anticipation of, any other unusual or nonrecurring events affecting the
Company or any of its Affiliates, Subsidiaries, divisions or operating units (to
the extent applicable to such Performance Goal), or the financial statements of
the Company or any of its Affiliates, Subsidiaries, divisions or operating units
(to the extent applicable to such Performance Goal), or of changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles, law or business conditions.

(f) Cash Incentive Awards. (i) Grant. Subject to the provisions of the Plan, the
Committee, in its discretion, shall have the authority to determine (A) the
Participants to whom Cash Incentive Awards shall be granted, (B) subject to
Section 4(a), the amount of Cash Incentive Awards to be granted to each
Participant, (C) the duration of the period during which, and the conditions, if
any, under which, the Cash Incentive Awards may vest or may be forfeited to the
Company and (D) the other terms and conditions of each Cash Incentive Award.
Each Cash Incentive Award shall have an initial value that is established by the
Committee at the time of grant. The Committee shall set Performance Goals or
other payment conditions in its discretion, which, depending on the extent to
which they are met during a specified Performance Period, shall determine the
amount and/or value of the Cash Incentive Award that shall be paid to the
Participant.

 

14



--------------------------------------------------------------------------------

(ii) Earning of Cash Incentive Awards. Subject to the provisions of the Plan,
after the applicable vesting period has ended, the holder of a Cash Incentive
Award shall be entitled to receive a payout of the amount of the Cash Incentive
Award earned by the Participant over the specified Performance Period, to be
determined by the Committee, in its discretion, as a function of the extent to
which the corresponding Performance Goals or other conditions to payment have
been achieved.

(g) Other Stock-Based Awards. Subject to the provisions of the Plan, the
Committee shall have the sole and plenary authority to grant to Participants
other equity-based or equity-related Awards (including Deferred Share Units and
fully vested Shares) (whether payable in cash, equity or otherwise) in such
amounts and subject to such terms and conditions as the Committee shall
determine; provided that any such Awards must comply, to the extent deemed
desirable by the Committee, with Rule 16b-3 and applicable law.

(h) Dividends and Dividend Equivalents. In the discretion of the Committee, an
Award, other than an Option, SAR or Cash Incentive Award, may provide the
Participant with dividends or dividend equivalents, payable in cash, Shares,
other securities, other Awards or other property, on a current or deferred basis
(with any interest thereupon, if provided in the applicable Award Agreement), on
such terms and conditions as may be determined by the Committee in its
discretion, including (i) payment directly to the Participant, (ii) withholding
of such amounts by the Company subject to vesting of the Award or
(iii) reinvestment in additional Shares, Restricted Shares or other Awards;
provided, however, that a Participant shall be eligible to receive dividends or
dividend equivalents in respect of any Award that is payable upon the
achievement of Performance Goals only to the extent that (A) the Performance
Goals for the relevant Performance Period are achieved and (B) the actual
performance as applied against such Performance Goals determines that all or
some portion of such Award has been earned for such Performance Period.

SECTION 7. Amendment and Termination. (a) Amendments to the Plan. Subject to any
applicable law, government regulation and the rules of the Applicable Exchange,
the Plan may be amended, modified or terminated by the Board without the
approval of the stockholders of the Company, except that stockholder approval
shall be required for any amendment that would (i) increase either the Plan
Share Limit or the Plan ISO Limit, (ii) change the class of employees or other
individuals eligible to participate in the Plan or (iii) result in the
amendment, cancellation or action described in clause (i), (ii) or (iii) of the
second sentence of Section 7(b) being permitted without the approval by the
Company’s stockholders; provided, however, that any adjustment under
Section 4(b) shall not constitute an increase for purposes of this
Section 7(a)(i). No amendment, modification or termination of the Plan may,
without the consent of the Participant to whom any Award shall theretofor have
been granted, materially and adversely affect the rights of such Participant (or
his or her transferee) under such Award, unless otherwise provided by the
Committee in the applicable Award Agreement.

(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate
any Award theretofor granted, prospectively or retroactively; provided, however,
that, except as set forth in the Plan, unless otherwise provided by the
Committee in the applicable Award Agreement, any such waiver, amendment,
alteration, suspension, discontinuance, cancelation or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofor granted shall not to that extent be
effective without the consent of the

 

15



--------------------------------------------------------------------------------

applicable Participant, holder or beneficiary. Notwithstanding the preceding
sentence, in no event may any Option or SAR (i) be amended to decrease the
Exercise Price thereof, (ii) be canceled at a time when its Exercise Price
exceeds the Fair Market Value of the underlying Shares in exchange for another
Option or SAR or any Restricted Share, RSU, other equity-based Award, award
under any other equity-compensation plan or any cash payment or (iii) be subject
to any action that would be treated, for accounting purposes, as a “repricing”
of such Option or SAR, unless such amendment, cancelation or action is approved
by the Company’s stockholders. For the avoidance of doubt, an adjustment to the
Exercise Price of an Option or SAR that is made in accordance with Section 4(b)
or Section 8 shall not be considered a reduction in Exercise Price or
“repricing” of such Option or SAR.

SECTION 8. Change of Control.

(a) Unless otherwise provided in the applicable Award Agreement, in the event of
a Change of Control in which no provision is made for (1) assumption of Awards
previously granted or (2) substitution for such Awards of new awards covering
stock of a successor corporation or its “parent corporation” (as defined in
Section 424(e) of the Code) or “subsidiary corporation” (as defined in
Section 424(f) of the Code) with appropriate adjustments as to the number and
kinds of shares and the Exercise Prices, if applicable, (i) any outstanding
Options or SARs then held by Participants that are unexercisable or otherwise
unvested shall automatically be deemed exercisable or otherwise vested, as the
case may be, as of immediately prior to such Change of Control, and in
accordance with Section 4(b), the Committee shall have authority to (A) make
provision for a cash payment to the holder of such Option or SAR in
consideration for the cancelation of such Option or SAR in an amount equal to
the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the Shares subject to such Option or SAR over the aggregate
Exercise Price of such Option or SAR or (B) if deemed appropriate or desirable
by the Committee, cancel and terminate any Option or SAR having a per-Share
Exercise Price equal to, or in excess of, the Fair Market Value of a Share
subject to such Option or SAR (as of a date specified by the Committee) without
any payment or consideration therefor, (ii) all Performance Awards and Cash
Incentive Awards shall automatically vest as of immediately prior to such Change
of Control as if the date of the Change of Control were the last day of the
applicable Performance Period, at either the target or actual level of
performance (as determined by the Committee or set forth in the applicable Award
Agreement), and shall be paid out as soon as practicable following such Change
of Control (in cash, securities or other property) or such later date as may be
required to comply with Section 409A of the Code, and (iii) all other
outstanding Awards (i.e., other than Options, SARs, Performance Awards and Cash
Incentive Awards) then held by Participants that are unexercisable, unvested or
still subject to restrictions or forfeiture, shall automatically be deemed
exercisable and vested and all restrictions and forfeiture provisions related
thereto shall lapse as of immediately prior to such Change of Control and shall
be paid out (in cash, securities or other property) within 30 days following
such Change of Control or such later date as may be required to comply with
Section 409A of the Code.

 

16



--------------------------------------------------------------------------------

(b) Unless otherwise provided in the applicable Award Agreement, if within 12
months following a Change of Control in which the acquirer assumes Awards
previously granted or substitutes Awards for new awards covering stock of a
successor corporation or its “parent corporation” (as defined in Section 424(e)
of the Code) or “subsidiary corporation” (as defined in Section 424(f) of the
Code) with appropriate adjustments as to the number and kinds of shares and the
Exercise Prices, if applicable, a Participant’s Service Relationship is
terminated by the Company (or its successor) without Cause (other than due to
death or Disability), (i) any outstanding Options or SARs then held by such
Participant that are unexercisable or otherwise unvested shall automatically be
deemed exercisable or otherwise vested, as the case may be, as of the date of
such termination, and shall remain exercisable until the earlier of the
expiration of the existing term of such Option or SAR or 90 days following the
date of such termination, (ii) all Performance Awards and Cash Incentive Awards
then held by such Participant shall automatically vest as of the date of such
termination, as if such date were the last day of the applicable Performance
Period, at either the target or actual level of performance (as determined by
the Committee or set forth in the applicable Award Agreement), and such deemed
earned amount shall be paid out as soon as practicable following such
termination (in cash, securities or other property) or such later date as may be
required to comply with Section 409A of the Code, and (iii) all other
outstanding Awards (i.e., other than Options, SARs, Performance Awards and Cash
Incentive Awards) then held by such Participant that are unexercisable, unvested
or still subject to restrictions or forfeiture, shall automatically be deemed
exercisable and vested and all restrictions and forfeiture provisions related
thereto shall lapse as of the date of such termination and shall be paid out (in
cash, securities or other property) as soon as practicable following such date
of termination or such later date as may be required to comply with Section 409A
of the Code.

SECTION 9. General Provisions. (a) Nontransferability. Except as otherwise
specified in the applicable Award Agreement, during the Participant’s lifetime,
each Award (and any rights and obligations thereunder) shall be exercisable only
by the Participant, or, if permissible under applicable law, by the
Participant’s legal guardian or representative, and no Award (or any rights and
obligations thereunder) may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant otherwise than by will or
by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that (i) the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance and (ii) the Board or the
Committee may permit further transferability, on a general or specific basis,
and may impose conditions and limitations on any permitted transferability;
provided, however, that Incentive Stock Options shall not be transferable in any
way that would violate Section 1.422-2(a)(2) of the Treasury Regulations and in
no event may any Award (or any rights and obligations thereunder) be transferred
in any way in exchange for value. All terms and conditions of the Plan and all
Award Agreements shall be binding upon any permitted successors and assigns.

(b) No Rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.

 

17



--------------------------------------------------------------------------------

(c) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement or the rules, regulations and other requirements of the SEC, the
Applicable Exchange and any applicable Federal or state, non-U.S. or local laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. Notwithstanding
any other provision of the Plan, unless otherwise determined by the Committee or
required by any applicable law, the Company shall not deliver to any Participant
certificates evidencing Shares issued in connection with any Award and instead
such Shares shall be recorded in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).

(d) Withholding. (i) Authority to Withhold. A Participant may be required to pay
to the Company or any Affiliate, and the Company or any Affiliate shall have the
right and is hereby authorized to withhold from any Award, from any payment due
or transfer made under any Award or under the Plan or from any compensation or
other amount owing to a Participant, the amount (in cash, Shares, other
securities, other Awards or other property) of any applicable withholding taxes
in respect of an Award, its exercise or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such taxes.

(ii) Alternative Ways To Satisfy Withholding Liability. Without limiting the
generality of Section 9(d)(i), the Committee may determine that a Participant
shall satisfy, in whole or in part, the foregoing withholding liability by
delivery of Shares owned by the Participant (which are not subject to any pledge
or other security interest) having a Fair Market Value equal to such withholding
liability or by having the Company withhold from the number of Shares otherwise
issuable pursuant to the exercise of the Option or SAR, or the lapse of the
restrictions on any other Award (in the case of SARs and other Awards, if such
SARs and other Awards are settled in Shares), a number of Shares having a Fair
Market Value equal to such withholding liability. Withholding by the Company
shall be at no more than the minimum applicable tax withholding rate or, if
permitted by the Committee, such other rate as is permitted under applicable
withholding rules promulgated by the Internal Revenue Service or another
applicable governmental entity.

(e) Section 409A. (i) It is intended that the provisions of the Plan comply with
Section 409A of the Code, and all provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code.

(ii) No Participant or the creditors or beneficiaries of a Participant shall
have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to any
Participant or for the benefit of any Participant under the Plan may not be
reduced by, or offset against, any amount owing by any such Participant to the
Company or any of its Affiliates.

 

18



--------------------------------------------------------------------------------

(iii) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (A) such Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(B) the Company shall make a good-faith determination that an amount payable
pursuant to an Award constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company shall not pay such amount on the otherwise scheduled payment date but
shall instead pay it on the first business day after such six-month period. Such
amount shall be paid without interest, unless otherwise determined by the
Committee, in its discretion, or as otherwise provided in any applicable Service
Relationship Agreement between the Company and the relevant Participant.
Notwithstanding any provision of the Plan to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A of the Code,
the Company reserves the right to make amendments to any Award as the Company
deems necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, a Participant shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on such Participant or for such Participant’s account in connection with an
Award (including any taxes and penalties under Section 409A of the Code), and
neither the Company nor any of its Affiliates shall have any obligation to
indemnify or otherwise hold such Participant harmless from any or all of such
taxes or penalties.

(f) Award Agreements. Each Award hereunder (other than a Cash Incentive Award)
shall be evidenced by an Award Agreement, which shall be delivered to the
Participant and shall specify the terms and conditions of the Award and any
rules applicable thereto, including the effect on such Award of the death,
disability or termination of employment or service of a Participant and the
effect, if any, of such other events as may be determined by the Committee.

(g) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, shares, other types of equity-based awards
(subject to stockholder approval if such approval is required) and cash
incentive awards, and such arrangements may be either generally applicable or
applicable only in specific cases.

(h) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained as a director, officer, employee
or consultant of or to the Company or any Affiliate, nor shall it be construed
as giving a Participant any rights to continued service on the Board. Further,
the Company or an Affiliate may at any time dismiss a Participant from
employment or discontinue any directorship or consulting relationship, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award Agreement.

 

19



--------------------------------------------------------------------------------

(i) No Rights as Stockholder. No Participant or holder or beneficiary of any
Award shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
In connection with each grant of Restricted Shares, except as provided in the
applicable Award Agreement, the Participant shall be entitled to the rights of a
stockholder (including the right to vote) in respect of such Restricted Shares.
Except as otherwise provided in Section 4(b) or the applicable Award Agreement,
no adjustments shall be made for dividends or distributions on (whether ordinary
or extraordinary, and whether in cash, Shares, other securities or other
property), or other events relating to, Shares subject to an Award for which the
record date is prior to the date such Shares are delivered.

(j) Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

(k) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be construed or deemed
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

(l) Other Laws; Restrictions on Transfer of Shares. The Committee may refuse to
issue or transfer any Shares or other consideration under an Award if, acting in
its discretion, it determines that the issuance or transfer of such Shares or
such other consideration might violate any applicable law or regulation or
entitle the Company to recover the same under Section 16(b) of the Exchange Act,
and any payment tendered to the Company by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary. Without limiting
the generality of the foregoing, no Award granted hereunder shall be construed
as an offer to sell securities of the Company, and no such offer shall be
outstanding, unless and until the Committee in its discretion has determined
that any such offer, if made, would be in compliance with all applicable
requirements of the U.S. Federal and any other applicable securities laws.

(m) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or any other Person, on the other. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Affiliate.

(n) Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, an Award Agreement may provide that the Committee may cancel such Award
if the Participant, without the consent of the Company, has engaged in or
engages in activity that is in conflict with or adverse to the interest of the
Company or any Affiliate while employed by or providing services to the Company
or any Affiliate, including fraud or conduct contributing to any financial
restatements or irregularities, or violates a non-competition, non-solicitation,
non-

 

20



--------------------------------------------------------------------------------

disparagement or non-disclosure covenant or agreement with the Company or any
Affiliate, as determined by the Committee. The Committee may also provide in an
Award Agreement that in such event, the Participant will forfeit any
compensation, gain or other value realized thereafter on the vesting, exercise
or settlement of such Award, the sale or other transfer of such Award, or the
sale of Shares acquired in respect of such Award, and must promptly repay such
amounts to the Company. The Committee may also provide in an Award Agreement
that if the Participant receives any amount in excess of what the Participant
should have received under the terms of the Award for any reason (including
without limitation by reason of a financial restatement, mistake in calculations
or other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company. To the extent required by applicable law (including, without
limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of the Applicable Exchange, or if so required pursuant to a written
policy adopted by the Company, Awards shall be subject (including on a
retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into all outstanding
Award Agreements).

(o) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

(p) Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision. No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in
Section 83(b) of the Code) or under a similar provision of law may be made
unless expressly permitted by the terms of the applicable Award Agreement or by
action of the Committee in writing prior to the making of such election. If an
Award recipient, in connection with the acquisition of Shares under the Plan or
otherwise, is expressly permitted under the terms of the applicable Award
Agreement or by such Committee action to make such an election and the
Participant makes the election, the Participant shall notify the Committee of
such election within ten days of filing notice of the election with the Internal
Revenue Service (or any successor thereto) or other governmental authority, in
addition to any filing and notification required pursuant to regulations issued
under Section 83(b) of the Code or any other applicable provision.

(q) Requirement of Notification upon Disqualifying Disposition under
Section 421(b) of the Code. If any Participant shall make any disposition of
Shares delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) or any successor provision of the Code, such
Participant shall notify the Company of such disposition within ten days of such
disposition.

(r) Headings and Construction. Headings are given to the Sections and
subsections of the Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof. Whenever the words
“include”, “includes” or “including” are used in the Plan, they shall be deemed
to be followed by the words “but not limited to”, and the word “or” shall not be
deemed to be exclusive. Pronouns and other words of gender shall be read as
gender-neutral. Words importing the plural shall include the singular and the
singular shall include the plural.

 

21



--------------------------------------------------------------------------------

SECTION 10. Term of the Plan. (a) Effective Date. The Plan shall be effective as
of the date of its adoption by the Board, subject to approval by the Company’s
stockholders as of immediately prior to the closing of the Company’s initial
public offering.

(b) Expiration Date. No Award shall be granted under the Plan after the tenth
anniversary of the date the Plan is adopted by the Board under Section 10(a).
Unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted hereunder, and the authority of the Board or the
Committee to amend, alter, adjust, suspend, discontinue or terminate any such
Award or to waive any conditions or rights under any such Award, shall
nevertheless continue thereafter.

 

22